At the outset, on behalf 
of the people and the President of the Bolivarian 
Republic of Venezuela, Mr. Nicolás Maduro Moros, I 
would like to convey to General Assembly President 
John Ashe our congratulations on his recent election to 
lead this organ of the United Nations. 

As is known, President Maduro Moros is not here 
at this session of the General Assembly because of a 
whole range of delays, obstacles, conditions imposed 
and lack of guarantees for him and members of his 
delegation, imposed by the Government of the United 
States in flagrant violation of the obligations incumbent 
upon it under the Headquarters Agreement. Despite 



that, we have come here on behalf of the people of the 
liberator, Simón Bolívar, to speak the truth and to ask 
some questions, firmly but respectfully, as we learned 
from our leader, Hugo Chávez Frías, who passed away 
in March. In that regard, on behalf of my people, I 
should like to express our gratitude for the heartfelt 
tribute paid to President Chávez Frías last March (see 
A/67/PV.67).

How happy we would be to be here if we were 
really in a place where we realized the noble ideals 
enshrined in the Charter of the United Nations. The 
Charter talks about saving succeeding generations 
from the scourge of war, but the truth is that various 
military interventions have been decided upon or have 
been allowed here that have engulfed countries and 
whole regions of the world in long wars and instability. 
The Security Council has been taken hostage by the 
hawks of war, and when they can, they justify their 
attacks from there; when they cannot, they simply bang 
on the table and still do whatever they want, which is 
what they are doing when they declare that there will be 
future bombings in the Syrian Arab Republic.

The Charter also states that the purpose of the 
Organization is to preserve international peace and 
security. But let me ask: How do some members of the 
Security Council think we can achieve that purpose by 
arming and protecting terrorist groups such as Jabhat 
Al-Nusra and Al-Qaida, which are obscurantist forces? 
Many of those groups are linked to horrible acts such as 
the destruction of the Twin Towers in this very city. They 
deny the existence of anybody who thinks differently 
from them — whether they be Christians, Muslims 
or Jews — and profess special hatred and rejection of 
women. Why are such groups supported? Why do some 
members of the Security Council sponsor such terrorist 
groups, window-dressing them as political opposition 
and even allowing them to give press conferences at this 
venue? What would representatives of Governments 
with ongoing internal armed conflicts say if the violent 
groups they faced were to be given space and a voice 
here at Headquarters to justify their downfall?

The Preamble of the Charter also sets out another 
noble goal: to promote social progress and raise the 
standard of living in a broader concept of freedom. 
In reality, however, poverty, hunger and injustice are 
continuing to grow and the standard of living and the 
standard of freedoms are falling lower and lower. That 
is because what is imposed on us is a model of excluding 
others — a neo-fascist model — a neo-liberal model.

In the meantime, countries such as Venezuela 
have chosen the path to consolidate real democracy 
with a socialist system, including the people, and that 
has enabled us to reach the Millennium Development 
Goals. Yet we are constantly attacked and demonized 
and our political and social stability is being disrupted. 
That is what is happening at this very moment with 
the anti-democratic opposition in our country, which 
is being supported by media corporations in the region 
and from the whole world.

Paragraph 4, Article 2, of the Charter of the United 
Nations emphatically states that 

“All members shall refrain in their international 
relations from the threat or use of force against the 
territorial integrity or political independence of 
any state”. 
Yet the President of the United States — and there is 
the additional irritant that he is a Nobel Peace Prize 
laureate — is threatening to bomb this or that country if 
it does not comply with his country’s unilateral demands, 
which can even include removing a Government that 
the United States Government does not like. Perhaps 
that could explain why, despite the fact that the Charter 
talks about the equality of large and small nations, the 
President of the United States said just a couple of days 
ago that the United States was “exceptional”. Does that 
mean that they are not equal with the other 192 States 
Member States represented here?
The gap today between the noble ideals of the 
Charter and what is happening by act or omission 
here in the Organization is truly alarming. Why does 
nobody in the General Assembly venture to propose 
that sanctions be imposed for open violations of the 
Charter on the Government that has an illegal detention 
centre in the military base at Guantánamo, in occupied 
Cuban territory, where torture and cruel and degrading 
and inhuman treatment is being meted out to persons? 

Why does nobody discuss sanctions against 
the President who has admitted to illegal espionage 
activities against Heads of State and Government 
represented here? That was a point courageously 
made by the President of Brazil, Dilma Rousseff (see 
A/68/PV.5).

Why do we not consider the use of unpiloted 
planes — so-called drones — which have taken the 
lives of tens of thousands of innocent victims, including 



children and old people, in North Africa, the Middle 
East and parts of Asia to be crimes against humanity? 

Why do we not impose sanctions against a 
Government that for more than 50 years has maintained 
an illegal and criminal economic blockade against the 
worthy Cuban people, and flouted decisions adopted by 
overwhelming majorities in the Assembly in favour of 
ending the embargo?

Why do we not implement the resolutions adopted 
by the plenary so that the State of Palestine can be 
established as a peaceful, just and lasting solution to 
the ongoing Arab-Israeli conflict? 

Why does the United Kingdom not agree to start 
negotiations with Argentina to resolve in a peaceful 
way demands over the Malvinas Islands? Might it 
perchance be because the elite of the United States and 
some of its allies are exceptional?

We raise those questions for consideration when it 
comes to the future of humankind, on behalf of the people 
of Simón Bolívar — the people of Venezuela — who 
love peace, equality and freedom. 

Venezuela has come before the General Assembly 
today to condemn a kidnapping. The Organization has 
been kidnapped. The peace and dignity of the world 
are being held hostage in New York. The kidnapper has 
many faces. It changes names and sometimes even flags, 
but it continues to be the same old imperalism. Eight 
years ago, Commander Hugo Chávez Frías — a tireless 
defender of genuine peace, not the peace imposed by 
bombs, and of participatory democracy and a leader 
for unity among peoples — called here for a genuine 
transformation of the United Nations. Seven years ago, 
he said that there was a whiff of sulphur here (see A/61/
PV.12). Today, alas, I have to say once again that there is 
still a whiff of sulphur coming from those who consider 
themselves exceptional.

Those words are truer now than ever before. The 
courageous revelations of one young man offered a 
great service to humankind — let us call it a wake-up 
call. As a result, he is now being persecuted politically 
and cannot walk freely in the streets of Manhattan. We 
hope that Edward Snowden will one day be able to walk 
freely among a future generation of Americans who 
have taken back their civil rights and helped to ensure 
peace in the world. That young man has shown us how 
the privacy of every human being has been violated by 
the most complex and sophisticated spying system that 
humankind has ever been able to come up with.

Thanks to those revelations this year, we have 
woken up to discover that George Orwell’s 1984 is 
now here. And what is the United Nations doing about 
that? Who is setting limits on so much arbitrariness 
and running roughshod? Those are yet more questions 
that find no answers from the General Assembly or the 
Security Council of the Organization, which is now 
almost 68 years old.

We would like to suggest that the Secretary-General 
set up a body within the United Nations to ensure for 
every inhabitant in the world the right to privacy and 
the right to communicate without interception. Much 
has been said here calling for peace, but that has often 
fallen on deaf ears. Let us hope that we will all learn 
how important it is to listen to the calls of the people for 
peace, and employ that in tirelessly seeking to elevate 
human dignity as our guiding star.

President John Kennedy spoke from this rostrum 
50 years ago, the last time he would do so at the United 
Nations before being assassinated. How good it would 
be if his current successor, and many people here, 
were to re-read just some of what he said. Whatever 
differences we may have had with that historic figure, 
ensuring peace requires that we seek out areas of 
agreement such as this:

“For the value of this body’s work is not 
dependent on the existence of emergencies — nor 
can the winning of peace consist only of dramatic 
victories. Peace is a daily, a weekly, a monthly 
process, gradually changing opinions, slowly 
eroding old barriers, quietly building new 
structures. And, however undramatic the pursuit of 
peace, that pursuit must go on.” (A/PV.1209, p. 5)
Let us hope that the leaders of the United States and 
those that follow them blindly will think deeply about 
the meaning of what Kennedy said and realize that if 
they really want to be exceptional, they have to find 
exceptional ways of bringing about lasting peace in the 
world.
In Latin America and the Caribbean we are 
showing that with exceptional decisions and actions we 
can build a world of peace. Unity in diversity is what 
we have in our regional organizations: the Bolivarian 
Alliance for the Peoples of Our America, the 
Community of Latin American and Caribbean States, 



the Union of South American Nations, the Common 
Market of the South and Petrocaribe. All those are tools 
for democratizing our societies that promote socially 
inclusive economic development and ensure political 
stability. Despite various internal disputes and conflicts 
between fraternal countries, we have been able to find 
mechanisms for the peaceful settlement of conflict. We 
have demonstrated that without military intervention, 
drones or economic blockades, we can build and 
preserve genuine democracy and move forward in 
combating hunger, poverty and inequality.

The Venezuelan nation is proud of being part of a 
region that is free of weapons of mass destruction. We 
reaffirm our commitment to encouraging the complete 
elimination of nuclear weapons and chemical and 
bacteriological weapons as a way of ensuring that life 
can continue on planet Earth.

In his various statements before the Assembly, 
Commander Chávez Frías called for improving the 
means for addressing problems and resolving conflicts 
in a transparent manner. He also pointed out that, in 
the face of today’s reality, there was a crucial need 
to consider whether the Headquarters of the United 
Nations should be here in this country where the 
Government does not respect the Organization, much 
less the sovereignty of each and every State Member. 
The United Nations should be in a place where there 
is respect for all Members; where the political will 
flourishes, without pressure or fear, to end conflict in 
the world through dialogue; where the path forward 
is genuine social development and the elimination of 
hunger and poverty; and where what matters is how to 
stop war, not how to justify it.

Let us take the United Nations to the South, where 
the antithesis to exclusion — solidarity — has often 
taught us that we are in fact all equal. For now, we 
welcome the proposal of President Evo Morales Ayma 
that we should meet in the Organization’s various other 
headquarters in different parts of the world. Beyond the 
shadows that seem to darken the future of the human 
race, from Latin America and the Caribbean we are 
saying and showing that another world is possible 
where all of us can, in peace and dignity and with 
justice, enjoy lives worth living.
